104 F.3d 359
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Linda SYDNOR, Plaintiff-Appellant,v.STATE DEPARTMENT OF EDUCATION, Defendant-Appellee.
No. 96-1844.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996.Decided Dec. 30, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-95-580-K)
Linda Sydnor, Appellant Pro Se.
Valerie Valenti Cloutier, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order granting the employer's motion for summary judgment in Appellant's action filed pursuant to the Americans with Disabilities Act, 42 U.S.C. §§ 12101-12117 (1994), the Rehabilitation Act of 1973, as amended, 29 U.S.C. §§ 791-794 (1994), and Md. Ann.Code art.  49B, §§ 7, 16 (1994).  We have reviewed the record and the district court's opinion and find no reversible error.  Appellant failed to establish a prima facie case of discrimination.  Accordingly, we affirm.  See Ennis v. National Ass'n of Bus. & Educ. Radio, 53 F.3d 55, 58 (4th Cir.1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED